UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK


NOVAGOLD RESOURCES, INC.,
                                                                   CIVIL ACTION
                        Plaintiff,
v.                                                                    ECF CASE

                                                          Case No.: 1:20-cv-02875 (LDH)(PK)
J CAPITAL RESEARCH USA, LLC,
                                                              NOTICE OF APPEARANCE
                        Defendant.



        PLEASE TAKE NOTICE that I, David M. Genender, a partner at the law firm of Baker

Botts L.L.P, being admitted to practice pro hac vice in this Court, hereby enter an appearance as

counsel in the above-captioned action on behalf of Plaintiff NOVAGOLD Resources Inc. and

request that I be served with all future filings.



Dated: July 12, 2021                            Respectfully submitted,


                                                BAKER BOTTS L.L.P.


                                           By: /s/ David M. Genender
                                                David M. Genender (admitted pro hac vice)
                                                2001 Ross Avenue, Suite 900
                                                Dallas, Texas 75201
                                                Tel.: (214) 953-6500
                                                Fax: (214) 953-6503
                                                david.genender@bakerbotts.com

                                                Counsel for Plaintiff NOVAGOLD Resources Inc.
                                CERTIFICATE OF SERVICE

       I hereby certify that on the 12th day of July 2021, true and correct copies of the NOTICE

OF APPEARANCE was filed with the Clerk of the Court, Eastern District of New York, and

will be sent via email and electronically to the registered participants as identified on the Notice

of Electronic Filing (NEF).



                                                             /s/ David M. Genender
                                                             David M. Genender
